PER CURIAM:
Henry T. Sanders appeals the district court’s order dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sanders v. Maryland, No. CA-03-3619-PJM (D. Md. filed Jan. 8, 2004 & entered Jan. 9, 2004). We also find no error in the district court’s decision to return Sanders’ motions after closing the case. We deny all of Sanders’ outstanding motions, including his motions for vacation, alterations, voluntary dismissal, settlement, to stay, and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED